UNCLASSIFIEDII FOR PUBLIC RELEASE




                                  UNITED SI'ATES DISTRICT           corR'!.'·
                                  FOR TIlE DJ:'\TRICT OF COL.C\lBIA

                                                    )
MOHA\1.!\1ED i\H\l[J) SLA..1Vl                      )
AL-KHATEEB (ISl\ 689),                              ~
                                                    I
               Petit i.on cr,                       )
                                                    )
                                                    )              Ci"il l\o. 09-745 (ReL.)
                                                    )
BAlt·:\CK OBA.MA, e! al.,                           )
                                                    )
               Respondents.                         )
---------------)

                                       MEl\'IORANDUM & ORDER

       Petitioner is challenging the legality afhis detention at the United States Naval Base in

Gllantanamo Bay, C'llba CGuantanamo"}, Before the Court. is petitioner"st\lotion [J 186J tD

Com pel or, in the i\ Ilernative, for Leave to Seek Discovery. As described herein, the Court shall

grant petitioner leave   tel   seek certain discovery.

       'fhe Court is operating under the Casei\1anagement Order ('"eMU') issued by Judge

IJogan of this Court in the consolidated Guantanamo habeas cases (T'v'fisc. No. 08-4..2) on

November 6, 2008, as amended on Decemher 16, 2008.! The subjects of petitioner's mOTion aloe




        I'f'he Amended CMO was later amended fUlther by Judge Walton of this Court. Gherebi
  Bush, Ci\'. "t\o. 04~1164, Order [797J (D.D.C. Dec. 19,2(08) (\Valton, J.).Because that Order
1'.
was issued before petitioner's case ·was transfcn-cd from Judge Walton to the underslgned
member of the Court, it is binding on petitioner's case. Ho\!,rever, Judge Walton's amendmems
do not affect Amended CMO § I.E, which is the only section at issue for petitioner's requests.




                                          UNCLASSIFIEDII FOR PUBLIC RELEASE
                                     UNCLASSIFIEDII FOR PUBLIC RELEASE




       Petitioner's moti0D seeks to compel production, or, in the alternative, leave to seek

discovery of three categories of evidence:




A., Petitioner's l\lotioll to Compel

       Petitioner'S motion first seeks to compel respondents' production oftlle



       1Petitioncr originally included a fourth request for "a \\Titten descri )tion of how the

but that request was later withdra~'T1. (See Reply at 3 n.l.)




                                                  2





                                     UNCLASSIFIEDII FOR PUBLIC RELEASE
                                     UNCLASSIFIEDII FOR PUBLIC RELEASE




                        under Amended C/\IO § I.E. 1. Section I.E. I requires the government tIl

disc.lose. if requested by the petitioner. "any documents or objects in the govenl:11eITl's

possession that the government relies   (H110 JUSTify   detention" lan1ong'ol,her thingsL P:::tili,mer




B. Petitioner's Motion, in the Alternative, for Leave to Seek Discovel1'




                                                  J





                                     UNCLASSIFIEDII FOR PUBLIC RELEASE
                                         UNCLASSIFIEDII FOR PUBLIC RELEASE




        In the altcmaliv.:. petitioner   tnDVCS        1eave to seek   ,I i ~:t"t\','l"I"\'           under

J:,mended C\10; LE.2. Section I.E.2          Stlm~s   that

        It]he !vlerits .Judge may, for good cause. permit the petitioner to obtain limitcO
        discovery beyond that described in [Section I.E.] I· Discovery requests shall ..
        (1) be Dnrruwly tailored, not open-ended; (:2 spec if) the               soughr: ::::
        explain wh] the r"cquest, if gWI1I;:Q, is likely to pr()(!uce evidence that
        demonstrates lhal petitioner's detention is unltl\\'ful; and (4 e.xplain why the
        request..:d discovery \\ill enable the petitioner to rebut the factual basis [~~)," his
        detention \"'ithout unfairly disrupTing or unduly burdening the government.

Amended C1\'IO § I.E.: Icitations omitted), Petitioner's discovery reques1 \vi 1I be evaluated

according to this standard.

        Petitioner's request is certainly bOlh narrowly tniJoreJ and specitic. Petiti :mer is 'l.sking

   a finite number                       llsed OJ: a sped fie Dccasion with a single detainee.

Petitioner's request alse appears not to be un lairly disruptive or unduly burdensome to the

government: tl1;;' Rerum's i~)otnote nOled that th~accounl was accessible as

as 2007, and respondents do not indicate that it is no longer accessible. The only remaining

issue. then, is whether petitioner has 5ho\\"n that it is likely that his request, if granted, would

produce evidence demonstrating that his detention is unl.awful. The Court concludes that. for a,

least some of his requests, petitioner has met that standard.




                                                       It is therefore likely that petitioner's request will

produce evidence that will weaken the govcmment's justificati':"I!i f0r his detemiotl,


        However, not   an of the specific requests made b~v petitioner are likely to show he is being

unlawfully detained.




                                         UNCLASSIFIEDII FOR PUBLIC RELEASE
                                     UNCLASSIFIEDII FOR PUBLIC RELEASE




                                                                 Such broad disclosure would go

beyond what is allovved by Amended CMO § I.E.2.

       To bring petitioner's discover)' requests within the confines of Amended C!'vfO § I.E,2,

the Court will order the following: First.. if, using reasonably available4 information, respondents




        41n accordance with the Court's other orders dealing \"lith discovery under Amel1ded
CMO § I.E, the Court \vilI only grant discovery as to "reasonably available" evidence. In this
context, "reasonably available" evidence means evidence contained in any information reviewed
by attorneys preparing factual returns for all detainees held at Guantanamo Bay or any other
tinited Stales military facility; it .is notlimited to the evidence discovered by attorneys preparing
htcrual returns for this petitioner. See GJrerebi v. Bush, Civ. No. 04-1164, Order [797] (D.D.C.
Dec. 19,2008) (\\'alton, J.) (amending slightly Amended CMO § LD.1).

                                                  5




                                     UNCLASSIFIEDII FOR PUBLIC RELEASE
                                                           UNCLASSIFIEDII FOR PUBLIC RELEASE




    (referenced in Return Paragraph 25 IDutJ.101e 3.1



                In accordance with the above \IenHlfandun1, it is

                ORDER}]) thai if, using reasonably anliJable inJe)fJ11J.l10n, respondents can determine




_
                     ' a"o';,
                     .~L.   I   ~            r
                                            t ll· L.. '­
                                    1" .. ; l . '!l/>l'




                ORDERED rhm h all other rt:spects petitioner's !\/101il)l1 [1 186] is DE1\TED; and il is

    Ji.lrthcr

                ORDERED that all disclosures ordered in this Order shall occur within 30 days of thi:.~

    date of this Order.

                so ORDERI::D.


                                                                  ~c~
                                                                    ROY . C. LAMBERTII
                                                                    CHIEF JUDGE


                                                                       6




                                                           UNCLASSIFIEDII FOR PUBLIC RELEASE